Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application claims benefit of the provisional application 62/899,071 with a filing date 09/11/2019, 62/850,530 with a filing date 05/20/2019, and 62/831,060 with a filing date 04/08/2019.
2.	Amendment of claims 3-4, 89, 92 and 95, and cancelation of claims 9-11, 13-14, 18-26, 50-61 and 63-67 in the amendment filed on 10/01/2021 is acknowledged.  Claims 1-8, 12, 15-17, 27-49, 62 and 68-168 are pending in the application. 
Responses to Election/Restriction
3.	Applicant’s election without traverse of election Group I claims 1-8, 12, 15-17, 27-49, 62, 68-69, 72-76, 84-90 and 150-168, in the reply filed on October 01, 2021 is acknowledged.  Election of a compound 
    PNG
    media_image1.png
    209
    453
    media_image1.png
    Greyscale
, as a single species is also acknowledged. 
Claims 1-8, 12, 15-17, 27-49, 62 and 68-168 are pending in the application.
The scope of the invention of the elected subject matter is as follows. 	
Claims 1-8, 12, 15-17, 27-49, 62, 68-69, 72-76, 84-90 and 150-168, are drawn to a dosage form comprising a  compound of formula (A), and prosecuted in the case. 

The requirement is still deemed proper and therefore is made FINAL.  
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 68-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 68-69 independently  recites the limitation “compound Nos. 1-66 in Fig 1” or “Compound Nos. 1-147” without a named compound is ambiguous and indefinite.  It is unclear what the scope of the limitation “compound Nos. 1-66 in Fig 1” or “Compound Nos. 1-147 is.  Claims must stand alone to define invention, and incorporation into claims by express reference to specification is not permitted, are properly rejected under 35 U.S.C. 112 (b), see Ex parte Fressola, No. 93-0828.  Incorporation of the limitation “compound Nos. 1-66 in Fig 1” or “Compound Nos. 1-147 with a chemical name or formula into claims 68-69 would obviate the rejection.  

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
	Claims 1-8, 12, 15-17, 27-49, 62, 68-69, 72-76, 84-90 and 150-168 are rejected 
under 35 U.S.C. 103(a) as being obvious over Cha  et al. US 2019/0276449 A1.  It is 
noted that Cha  et al. ‘449 is 102 (a) (2) reference.
	Applicants claim a compound/composition having a compound of formula (A), i.e., 
    PNG
    media_image2.png
    240
    655
    media_image2.png
    Greyscale
, wherein R1 is aryl or heteroaryl and R2 is hydrogen or alkyl,  see claim 1.  Dependent claims 2-8, 12, 15-17, 27-49, 62, 68-69, 72-76, 84-90 and 150-168 further limit the scope of compounds, i.e., specific compounds or its variable R1-R2 in claims 2-8, 12, 15-17, 27-49, 62, 68-69, 72-76, 84-90 and 150-168.

Determination of the scope and content of the prior art (MPEP §2141.01)
	Cha  et al. ‘449 discloses a compound/composition of formula (A), i.e.,

    PNG
    media_image3.png
    97
    234
    media_image3.png
    Greyscale
, wherein R1 is aryl or heteroaryl and R2 is hydrogen, -OH,  or alkyl, see column 172-183

 
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Cha  et al. ‘449 is that the instant variable R2 is hydrogen, -OH,  or alkyl, while Cha  et al. ‘449 represents hydrogen or alkyl at the same position.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-8, 12, 15-17, 27-49, 62, 68-69, 72-76, 84-90 and 150-168 prima facie obvious because one would be motivated to employ the compounds/compositions of Cha  et al. ‘449 to obtain instant invention.  
            The motivation to make the claimed compounds/compositions derived from the known compounds/compositions of Cha  et al. ‘449 would possess similar activity to that which is claimed in the reference.
 Double Patenting
7.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected under the judicially created doctrine of   obviousness-type double patenting as being unpatentable over claim 1 of Cha et al. US10, 793,564.  Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
	Applicants claim a compound/composition having a compound of formula (A), i.e., 
    PNG
    media_image2.png
    240
    655
    media_image2.png
    Greyscale
, wherein R1 is aryl or heteroaryl and R2 is hydrogen or alkyl, and q is 0,  see claim 1.
	Cha et al. ‘564 claims a compound of formula (II), i.e.,

    PNG
    media_image4.png
    148
    362
    media_image4.png
    Greyscale
, wherein R1 is aryl or heteroaryl, see columns 363-364.

One having ordinary skill in the art would find the claim 1  prima facie obvious because one would be motivated to employ the compounds of Cha et al. ‘564   to obtain instant invention.  
            The motivation to make the claimed compounds/compositions derived from the known compounds of Cha et al. ‘564   would possess similar activity to that which is claimed in the reference.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



November 09, 2021